                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                        Case No. 18-56946

LATISHA RAY,                                                  Chapter 13

            Debtor.                                           Judge Thomas J. Tucker
_______________________________/

                           ORDER DENYING FEE APPLICATION,
                          WITHOUT PREJUDICE, AS PREMATURE

         This case is before the Court on a fee application filed by the Debtor’s attorneys on

January 10, 2020, in a document entitled “First Interim Application for Order Approving

Pre-Confirmation Attorney Fees” (Docket # 58). On February 5, 2020, the Debtor’s attorney

filed a Certification of Non-Response, indicating that no one had filed a timely objection to the

fee application.

         The Court will deny the fee application, without prejudice as stated below, as premature.

It is premature because no Chapter 13 plan has been confirmed yet. The case is currently

scheduled for an adjourned confirmation hearing to be held on April 30, 2020. The fee

application does not demonstrate good cause for the Court to allow fees for the Debtor's counsel

at this time, when no Chapter 13 plan has been confirmed yet. See generally 11 U.S.C.

§ 1326(a)(2). Even if the Court granted an interim fee application for the Debtor’s attorney now,

the Chapter 13 Trustee could not disburse any money to the Debtor’s attorney from funds on

hand in payment of such fees at this time, under § 1326(a)(2), nor could the Court order the

Trustee to do so. And the Debtor’s attorney likely will incur additional fees before the next

confirmation hearing date.

         Accordingly,



   18-56946-tjt      Doc 64     Filed 02/06/20     Entered 02/06/20 10:57:10        Page 1 of 2
       IT IS ORDERED that the fee application (Docket # 58) is denied.

       IT IS FURTHER ORDERED that this Order is without prejudice to the right of the

Debtor’s counsel to file a new fee application, after one of the following events has occurred in

this case: (1) a plan has been confirmed; (2) the case has been converted to Chapter 7; or (3) the

case has been dismissed.



Signed on February 6, 2020




                                                 2


   18-56946-tjt     Doc 64    Filed 02/06/20     Entered 02/06/20 10:57:10         Page 2 of 2
